DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-9), in the reply filed on 21 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections


Claim 1 is objected to because of the following informalities:
Claim 1 recites “…when the toner is divided into two groups, i.e. a first group and a second group with an inertial classifier,…” when it should recite “…when the toner is divided into two groups, the two groups comprising a first group and a second group with an inertial classifier,…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsu et al. (US 9,969,834 B2), in view of Shiga et al. (US 2017/0283539 A1), and considered with Shibata et al. (US 6,482,881 B1).

Ohtsu teaches a wax dispersant for a toner comprising a polymer obtained by graft polymerization of a styrene-acrylic resin onto a hydrocarbon compound, wherein the styrene-acrylic resin has a structural segment derived from a saturated alicyclic compound (Col. 2, lines 18-23). The toner also includes a binder resin comprising at least an amorphous polyester resin (Col. 6, lines 20-26). Ohtsu further teaches that the wax dispersant not only provides the toner the ability to control the elution of the wax to the toner particle surface, but it also enables the toner to exhibit sufficient charging performance, while ensuring low-temperature fixability and blocking resistance (Col. 2, lines 30-37). 
Furthermore, Ohtsu teaches that the styrene-acrylic resin is grafted onto a hydrocarbon compound because the styrene-acrylic resin has affinity for the resin constituting the toner particle and the hydrocarbon compound segment has affinity for the wax included in the toner particle. This allows the wax to be finely dispersed in the toner particle (Col. 2, lines 55-59). When the styrene-acrylic resin has a structural segment derived from a saturated alicyclic compound, the wax can be finely dispersed in the toner particle and, at the same time, the charging performance of the toner can be 
In an example of the production of wax dispersant (A1), 300.0 parts of xylene and 10.0 parts of polypropylene were placed in an autoclave reaction vessel equipped with a thermometer and a stirrer to dissolve the polypropylene. After purging the vessel with nitrogen, 68.0 parts of styrene, 5.0 parts of methacrylic acid, 5.0 parts of cyclohexyl methacrylate, 12.0 parts of butyl acrylate, and 250.0 parts of xylene were added dropwise over 3 hours at 180 ºC, to conduct polymerization. The reaction system was then held for 30 minutes at this temperature, and then the solvent was removed to obtain the wax dispersant (Col. 23, lines 33-45).
The content ratio of the monomer unit containing –COOH (methacrylic acid) in the wax dispersant (“polyolefin resin”) can be adjusted by the artisan as required. For instance, the content ratio can be calculated using the parts by mass provided in the example of wax dispersant (A2): 10.0 parts methacrylic acid / (10.0 parts polypropylene + 63.0 parts styrene + 5.0 parts methacrylic acid + 5.0 parts cyclohexyl methacrylate + 12.0 parts butyl acrylate) = 0.10, or 10.0 mass%. Ohtsu further teaches that the content ratio of the hydrocarbon compound (polypropylene) with respect to the polymer obtained by grafting a styrene-acrylic (vinyl) resin to a hydrocarbon compound (polypropylene) is 5.0 mass% to 20.0 mass% (Col. 3, lines 50-54). Since the grafted polymer, or wax dispersant, is comprised of only the styrene-acrylic resin and the hydrocarbon compound, then the content ratio of the styrene-acrylic resin with respect to the grafted polymer must be 95.0 mass% to 80.0 mass%. Additionally, Ohtsu teaches that the toner particles have a particle diameter of at least 2 μm but not more than 60 
Shiga teaches modified polyolefin particles that may be used as an aqueous dispersion. In this case, it is preferable that the monomer grafted to the modified polyolefin particles be a monomer having an ethylenically unsaturated group and a carboxyl group in the same molecule ([0077]). Such an aqueous dispersion may be produced by a known method, such as neutralizing the carboxyl groups with a neutralizer as required, and dispersing the particles into water. Examples of the neutralizers include sodium hydroxide and potassium hydroxide ([0251]). The aqueous dispersion includes the modified polyolefin particles or a salt of the modified polyolefin particles with the neutralizer, and may be suitably used as binders or dispersing agents for additives, such as toner release agents ([0253]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have neutralized the carboxyl group of the methacrylic acid monomer of Ohtsu with an aqueous solution of an alkali metal base (such as sodium hydroxide, potassium hydroxide, or lithium hydroxide) with the expectation of improving the process of forming the aqueous dispersion so that a toner may be produced that exhibits improved charging performance, low-temperature fixability, and blocking resistance.
Furthermore, to those skilled in the chemical art, one homologue is not an advance over an adjacent member of a homologous series. The reason for this is that  Additionally, the monomer unit containing the in the wax dispersant of Modified Ohtsu is represented by formula (C), despite which monovalent alkali metal ion is selected.
Shibata teaches an inorganic dispersant having a high specific surface area and a high surface area activity that when used as a suspension polymerization stabilizer, provides polymer particles having a uniform shape and sharp particle size distributions so that when the polymer particles are contained in an unsaturated polyester resin composition and a toner composition, the obtained compositions have excellent quality (Abstract). Shibata further teaches that the particles can be defined by a sharpness, β, 
Additionally, the wax dispersant of Modified Ohtsu is produced using the same method as the Applicant, with sufficiently similar amounts and measurements. The polyolefin resins of Modified Ohtsu and the Applicant both use 300 parts of xylene to dissolve 10.0 parts of polypropylene, use 68.0 parts of styrene, 5.0 parts of a type of acrylic acid, 5.0 parts of cyclohexyl methacrylate, 12.0 parts of butyl acrylate, and both add 250 parts of xylene, dropwise, at 180 ºC over 3 hours to elicit polymerization (see [Table 1], Polyolefin resin No. 2 of the instant spec, and (Col. 23, lines 31-45) of Ohtsu). The carboxyl group of the type of acrylic acid of Modified Ohtsu is then neutralized in the same manner as the Applicant, by using an aqueous solution of an alkali metal hydroxide (see [0087] of the instant spec, and [0251] of Shiga). The amorphous 
Therefore, the wax dispersant of Modified Ohtsu would be expected to inherently possess a sufficiently similar FT-IR spectrum that contains maximum absorption peaks that fall within the same ranges disclosed in Claim 1. Since the maximum absorption peaks of the –COOM functional group and the –C=O functional group of the polyester resin would inherently fall within the range of those disclosed in Claim 1, then they would also satisfy both expressions (1) and (1’), where (As/Bs)/(A1/B1) is greater than or equal to 1.10 (expression (1)), or 1.50 (expression (1’)), but less than or equal to 2.00, absent any evidence to the contrary. Additionally, the wax dispersant of Modified Ohtsu would be expected to inherently possess sufficiently similar surface charge densities, and would therefore satisfy expression (3), where (σs/σ1) is greater than or equal to 1.05 and less than or equal to 1.50, absent any evidence to the contrary. See MPEP § 2112.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/06/2021